Citation Nr: 0636196	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-12 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for dysentery.  

2.  Entitlement to service connection for helminthiasis.

3.  Entitlement to service connection for peptic ulcer 
disease.

4.  Entitlement to service connection for a pulmonary 
disorder, to include asthma.

5.  Entitlement to a rating in excess of 30 percent for 
arteriosclerotic heart disease prior to June 29, 2001.  

6.  Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease for the period from June 29, 
2001, to January 17, 2005.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1942 and from August 1945 to November 1945.  He was 
held as a prisoner-of-war (POW) by the Japanese government 
from April 1942 to September 1942.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2005, at which time the Board 
increased the rating assigned for the veteran's anxiety 
disorder from 30 percent to 100 percent, denied entitlement 
to service connection for peripheral neuropathy, and 
determined that new and material evidence had been submitted 
to reopen the veteran's claims of entitlement to service 
connection for malnutrition, dysentery, and helminthiasis, 
and that the evidence as a whole, warranted a grant of 
service connection for malnutrition.  In addition, the Board 
remanded to RO via the VA's Appeals Management Center (AMC) 
in Washington, DC, the veteran's reopened claims for service 
connection for dysentery and helminthiasis, as well as his 
claims for service connection for peptic ulcer disease and a 
pulmonary disorder and his claims for increase for 
arteriosclerotic heart disease, so that additional 
development could be undertaken.  

While the case remained in remand status, the AMC's Resource 
Unit by its rating decision of June 2006, in pertinent part, 
increased the evaluation assigned for the veteran's 
arteriosclerotic heart disease from 60 percent to 100 
percent, effective from January 18, 2005.  Such action 
effectively removes from the Board's jurisdiction the issue 
entitlement of the veteran to an increased rating for 
arteriosclerotic heart disease for the period on and after 
January 18, 2005.  

Notice is taken that this case was previously advanced on the 
Board's docket due to the veteran's advancing age.  Expedited 
consideration of this appeal has followed.  

The issues of the veteran's entitlement to service connection 
for a pulmonary disorder, including asthma, and to an 
increased rating for arteriosclerotic heart disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

1.  The veteran is a former POW and had dysentery and 
helminthiasis, among other diseases, during his confinement.

2.  The medical evidence dated in recent years rules out a 
current diagnosis of residuals of dysentery or helminthiasis, 
or peptic ulcer disease.  


CONCLUSION OF LAW

Dysentery, helminthiasis, and peptic ulcer disease were not 
incurred in or aggravated by service, nor may any of the 
foregoing be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was remanded by the Board in June 
2005.  All of the actions previously sought by the Board 
through its prior development request as to the matters 
herein addressed on the merits appear to have been completed 
in full as directed, and neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the RO through its June and July 2001, May 
2003, and June 2002 correspondence to him, as well as the 
AMC's July 2005 letter to the veteran.  Through a 
supplemental statement of the case of June 2006 notice was 
furnished to the veteran as to disability ratings and 
effective dates were service connection to be awarded, per 
Dingess/Hartman.  The Board finds that the veteran received 
notice and was aware of the evidence needed to substantiate 
his service connection claims and the avenues through which 
he might obtain such evidence and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was advised to submit any and all relevant 
evidence in his possession.  Thus, all necessary action has 
been taken to provide the veteran with notice required by the 
VCAA and as interpreted by the Court in its decisions in 
Quartuccio, supra; Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004); and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

While all of the required notice was not provided prior to 
the initial RO decision on the claim, notice was complete 
prior to the June 2006 readjudication of the claim(s).  See 
Supplemental Statement of the Case issued in June 2006; see 
also Prickett v. Nicholson, No. 04-0140 (U. S. Vet. App. 
September 11, 2006).  The content of the notice complied 
fully with the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  After notice was provided, the veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  
The veteran has had multiple opportunities to submit and 
identify evidence and has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  The Board finds that the failure to provide 
the veteran with the all the specific types of notice 
outlined in the VCAA prior to the initial unfavorable 
determination has not harmed the veteran and that no useful 
purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield, 
supra; see also Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

It is also pertinent to note that neither the appellant-
veteran, nor his representative, challenges the timing or 
sufficiency of any notice provided, see Mayfield v. 
Nicholson, 19 Vet. App. at 121 (2005) (due process concerns 
with respect to VCAA notice must be pled with specificity), 
rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 2006).  
Hence, there is no known impediment to the Board's entry of a 
final decision on the merits of the matters presented for 
review.  Bernard, supra.

Finally, all pertinent examination and treatment records, 
including service medical records from active duty, have been 
obtained and made a part of the veteran's claims folder to 
the extent that such records have been adequately identified 
or are otherwise available.  The record indicates that the 
veteran was afforded a VA medical examination in November 
2005 in order to identify the existence and etiology of his 
claimed dysentery, helminthiasis, and peptic ulcer disease.  
That is, the record contains a competent opinion specifically 
addressing the question of whether current disability exists 
as to any claimed entity; it is based upon a review of the 
relevant medical evidence in the claims file and is supported 
by a rationale.  As there is ample competent evidence of 
record to render an appellate decision, there is no duty to 
provide another examination or obtain further medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, it is found VA has satisfied its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection:  Dysentery, Helminthiasis & Peptic Ulcer 
Disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including a peptic ulcer, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).  In POW cases, a lifetime 
presumption of inservice incurrence exists for certain 
diseases manifested to a compensable degree, at any time 
during the veteran's lifetime.  Among those diseases are 
chronic dysentery, helminthiasis, and peptic ulcer disease.  
38 C.F.R. § 3.309(c).  

As the veteran was a POW, the Board would also point out that 
38 U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  However, 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for a 
grant of service connection.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, the veteran's service medical records are 
entirely negative for complaints of or treatment for 
dysentery, helminthiasis, or peptic ulcer disease, or any 
corresponding symptoms.  

On the occasion of a VA medical examination conducted in July 
1989 under a POW protocol, the veteran complained of severe 
dysentery while held as a POW.  The pertinent diagnosis was 
of a history of a vitamin deficiency, severe.  In April 1995, 
when undergoing a VA systemic disease evaluation, the veteran 
described a very poor diet and the drinking of impure water 
while held as a POW, and he reported having experienced 
dysentery, an intestinal worm infestation, and a vitamin 
deficiency as a result.  The pertinent diagnosis was of a 
past history of a vitamin deficiency and helminthiasis.  A VA 
intestinal examination in April 1995 yielded a relevant 
diagnosis of a history of dysentery and passing of worms; a 
VA psychiatric evaluation, also in April 1995, listed an Axis 
III diagnosis, as pertinent here, of a history of chronic 
dysentery.  

A VA general medical examination in February 1997 culminated 
in entry of the following pertinent diagnostic impression:

History of chronic dysentery and malnutrition, 
possibly associated with peripheral neuropathy 
though this, too, has cleared, a complication of 
incarceration in a prisoner of war concentration 
camp in the Philippines.

On a VA psychiatric examination, also performed in February 
1997, the veteran stated that he was fed so poorly as a POW 
that he lost weight and was weak in the absence of sufficient 
foodstuffs.  The Axis III diagnosis was of a peptic ulcer.  
When evaluated by fee-basis neurologist on behalf of VA in 
June 1999, the veteran again reported having had dysentery 
and gastrointestinal upset as a POW.

On a VA psychiatric evaluation in October 1998, Axis III 
diagnoses of chronic dysentery and peptic ulcer disease were 
recorded.  On a VA heart examination in November 1998, the 
veteran described diarrhea that he had experienced as a POW.  
VA psychiatric examination in June 2001 yielded Axis III 
diagnoses of chronic dysentery and peptic ulcers.  

Extensive VA treatment records compiled from 1999 to 2006 are 
on file.  Such records do not delineate any diagnosis of 
dysentery, helminthiasis, or peptic ulcer disease. 

At the Board's request, the veteran was afforded a VA 
gastrointestinal examination in November 2005, findings from 
which led the examining physician to conclude that there was 
no medical evidence to support the existence of residual 
gastrointestinal disorders due to military service, including 
the veteran's POW experience.  No evidence of chronic 
dysentery or helminthiasis as active disorders or any 
residuals thereof was found.  

Notwithstanding the veteran's engagement in combat with the 
enemy, service connection cannot be granted in this instance 
in the absence of a showing of current disability involving 
chronic dysentery, helminthiasis, or peptic ulcer disease.  
Diagnoses thereof are indicated by the record, but the 
diagnoses or impressions are limited to a history of one or 
more of the entities in question or are offered by a VA 
mental health professionals on Axis III on several 
psychiatric examinations, based on history provided by the 
veteran and with no clinical or diagnostic basis.  The 
definitive opinion in this instance is offered by the VA's 
examining physician in November 2005 who found, following a 
review of the entirety of the claims folder, that there was 
no evidence that any current gastrointestinal disorder 
resulted from the veteran's period of military service, 
inclusive of his POW experience.  No clinical or diagnostic 
findings are offered by the veteran as to the existence of 
current disability involving chronic dysentery, 
helminthiasis, or peptic ulcer disease and no competent 
opinion is offered by any medical professional that in any 
way contradicts the findings and conclusions set forth by the 
VA's physician in November 2005.  As no current disability is 
shown, denial of each claim is mandated.  Hickson, supra.  

The veteran's own personal opinions as to diagnosis or 
etiology are not competent evidence, since the veteran, as s 
lay person untrained in the field of medical diagnostics and 
etiologies, is incompetent to offer opinions requiring 
specialized medical knowledge.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

As the preponderance of the evidence is against the veteran's 
claims for service connection for chronic dysentery, 
helminthiasis, and peptic ulcer disease, the benefit of the 
doubt doctrine is not for application and such claims must be 
denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for chronic dysentery is denied.

Service connection for helminthiasis is denied.  

Service connection for peptic ulcer disease is denied.  


REMAND

As part of its June 2005 remand, the Board noted that the 
veteran reported having been treated at VA medical facilities 
located in Florida, specifically those in Gainesville, 
Jacksonville, and Lake City.  That treatment had been noted 
by the veteran in VA Forms 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs, 
received by VA in October 1998.  On remand, records from 
those facilities were obtained with respect to the period 
from 1999 to 2006, although as set forth by the Board in June 
2005, the veteran alleged in October 1998 that he had been 
treated at the VA Medical Center (VAMC) in Gainesville, 
Florida, in 1997 and 1998 for heart and lung disorders, and 
for heart disease at the VAMC in Jacksonville, Florida, 
during 1997 and 1998.  There is no indication in the claims 
folder that the treatment records compiled at the Gainesville 
and Jacksonville facilities in 1997 and 1998 were ever 
requested, or that they do not exist or are otherwise 
unavailable.  Such failure represents a Stegall violation, 
and in order to ensure that VA has met its duty to assist 
obligation, remand is required to obtain the records in 
question.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, this case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, the veteran must provided notice 
of what additional information and 
evidence are needed to substantiate his 
claim for service connection for a 
pulmonary disorder, to include asthma, as 
well as his claim of entitlement to a 
rating in excess of 30 percent for 
arteriosclerotic heart disease prior to 
June 29, 2001, and for a rating in excess 
of 60 percent for arteriosclerotic heart 
disease for the period from June 29, 
2001, to January 17, 2005.  Notice of the 
five elements of a service connection 
claim set forth in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), must 
also be furnished.  The veteran must be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit and advised to submit 
all pertinent evidence not already on 
file that is held in his possession.  The 
veteran must also be advised that, if 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient, identifying information and 
written authorization.  

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded.  

2.  Records of medical treatment compiled 
during 1997 and 1998 at the VAMCs in 
Gainesville and Jacksonville, Florida, 
for treatment of the veteran's heart 
and/or lung disorders must be obtained 
and made a part of the veteran's claims 
folder.  

Efforts to obtain these and any other 
Federal records must continue until the 
RO or AMC determines that the records 
sought do not exist or that further 
efforts to obtain same would be futile, 
and, if it is so determined, then 
appropriate notice under 38 C.F.R. 
§ 3.159(c) must be provided to the 
veteran and he must then be afforded an 
opportunity to respond.  

3.  Lastly, the veteran's claim for 
service connection for a pulmonary 
disorder, to include asthma, as well as 
his claim of entitlement to a rating in 
excess of 30 percent for arteriosclerotic 
heart disease prior to June 29, 2001, and 
for a rating in excess of 60 percent for 
arteriosclerotic heart disease for the 
period from June 29, 2001, to January 17, 
2005, must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time must then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


